Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending and rejected. Claims 15-20 are cancelled and claim 1 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 237 from paragraph 0062 of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2015/0357201 A1 in view of Jiang, US 2017/0178955 A1.
Regarding claim 1, Chen teaches a method for processing a workpiece in a plasma processing apparatus (method of etching exposed titanium oxide on heterogeneous structures in a processing chamber that generates plasma, abstract and 0031), the method comprising: 
placing a workpiece on a workpiece support in a processing chamber, the workpiece having a titanium nitride layer (where the patterned substrate is supported by a pedestal in the processing region of the chamber, 0038 and Fig. 3A, where the method removes little or no titanium nitride from the substrate, abstract, 0025, and claim 2, indicating that the workpiece has at least a layer of titanium nitride since it is not etched from the workpiece during the process); 
performing a plasma-based oxide removal process on the titanium nitride layer (where titanium oxide is etched using the plasma and little or no titanium nitride is removed, abstract and 0021, indicating that the plasma process removes oxide on the titanium nitride layer), the plasma-based oxide removal process comprising: 
generating one or more species by inducing a plasma in a process gas with a plasma source (flowing nitrogen trifluoride into a plasma region separate from the processing region and flowing ammonia to the remote plasma region where 
exposing the workpiece to species generated in the plasma (where the plasma effluents are flowed to the substrate processing region for elective etching, 0023-0024 and Fig. 3A); 
wherein the process gas comprises a mixture of a first gas and a second gas, the first gas comprising one or more of a hydrogen containing gas and a nitrogen containing gas, the second gas comprising a fluorine containing gas (where the first gas includes ammonia and the second gas is a fluorine containing gas, 0023).
Chen does not teach performing a plasma-based surface treatment process on the workpiece using a second plasma generated from a second process gas comprising methyl radicals.
Chen does teach that by limiting the reactivity of the incoming chemical species, they have found a way to remove titanium oxide while retaining silicon, titanium nitride, low-k dielectric material, and silicon nitride on the patterned substrate surface (0025). They teach that low-k dielectric materials may comprise or consist of silicon, carbon, oxygen, and hydrogen (0019). They teach that the regions of low-k dielectric may be exposed (0023). Therefore, they teach that the patterned substrate includes a low-k dielectric material that comprises silicon, carbon, oxygen, and hydrogen.
Jiang teaches a method of forming an interconnect structure for an integrated circuit where a dielectric stack is formed on a substrate where the dielectric stack includes a low-k or ULK dielectric layer that is etched using at least two etching processes wherein each etching process is followed by an etch repair process (abstract). 1R2SiOx, where R1 and R2 refer to a hydrocarbon group (0003), such that the low-k or ULK dielectric materials contain Si, O, C, and H. They teach that when the surface of OSG is exposed to oxidative or reductive reactive species such as are found in plasmas used to etch the OSG and to remove resist patterns, R1 and R2 groups may be removed and replaced with O, OH, H, or a dangling bond causing the dielectric constant to increase and reducing the structural integrity of the film (0004). They teach that some of the damage may be repaired by following the plasma etches with an in situ plasma treatment containing a hydrocarbon such as CH4 (0029). They teach that by interposing several hydrocarbon plasma treatment processes during via and trench etches can minimize and almost eliminate the plasma damage and can preserve the low dielectric constant value (0029). They teach that reactive radicals such as CH3 and H resulting from the plasma etch repair processes interact with the surface of a carbon depleted low-k or ULK dielectric layer and converted Si-CH3 bonds are formed near the surface of the dielectric layer (0039). Therefore, Jiang teaches repairing plasma damage to a low-k layer formed from Si, C, O, and H by performing a plasma treatment process using a hydrocarbon gas such as CH4 to generated methyl radicals so as to form Si-CH3 bonds.
From the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed a plasma surface treatment process using a second plasma process gas comprising methyl radicals after or subsequent to performing the first plasma-based prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Further, Jiang teaches that the trench etch repair processes are typically performed in situ using the same chamber as the trench etch sub-processes (0029), indicating that the etching plasma and the repair plasma are done in the same chamber. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the first plasma process and the second plasma process in the same plasma chamber because Jiang indicates that etching and repair processes can be done in the same chamber, it will 
Regarding claim 2, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the process gases can include hydrogen and/or nitrogen, where it may include a carrier gas such as nitrogen (N2) (0034), where the process gases travel into the chamber plasma region and may be excited by a plasma in the chamber plasma region (0031), such that the first gas that is induced into a plasma can comprise hydrogen and nitrogen. 
Regarding claim 3, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the first gas comprises ammonia, where ammonia is flowed into the remote plasma region and plasma effluents formed in the remote plasma region are flowed into the substrate processing region (0007 and 0023), indicating ammonia will be induced to a plasma. 
Regarding claim 4, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the gas comprises ammonia (0022), where ammonia is flowed into the remote plasma region and plasma effluents formed in the remote plasma region are flowed into the substrate processing region (0007 and 0023), indicating ammonia will be induced to a plasma. They teach that hydrogen-containing precursors may be combined with the fluorine-containing precursors in the remote plasma region or prior to entry into the remote plasma region (0022, claim 1, and claim 8), indicating that hydrogen containing precursors can be included along with the nitrogen-and-hydrogen-containing precursors and the hydrogen contain-precursor can be excited to plasma. They also teach that the process gases contain hydrogen and/or 
Regarding claim 5, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the fluorine containing gas that is initiated into plasma is carbon tetrafluoride (0017).
Regarding claim 6, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the fluorine containing gas that is initiated into plasma is nitrogen trifluoride (0017).
Regarding claim 9, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the pressure in the substrate processing region during the process may be maintained between about 500 mTorr to 30 Torr (0051), such that the pressure in the processing chamber overlaps the range of instant claim 9. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 10, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the temperature of the substrate during the process may be about 110°C or more and about 400°C or less (0026), such that the range is one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chen teaches using a substrate temperature within the range of instant claim 10 their teachings anticipate the range.
Regarding claim 11, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the plasma source comprises an inductively coupled plasma source (0050). 
Regarding claim 12, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the showerhead may be configured to serve the purpose of an ion suppressor (0033 and Fig. 3A). They teach that the showerhead is positioned between the chamber plasma region and the substrate processing region and allows plasma effluents to pass through a plurality of through-holes (0032 and Fig. 3A). They teach that the through-holes are configured to suppress the migration of ionically-charged species out of the chamber plasma region (0035), where the holes are provided in a grid-like pattern (Fig. 3B). Therefore, the showerhead is considered to provide the claimed separation grid for the first plasma that is located between the plasma chamber and the processing chamber since it has grid-like through-holes allowing the plasma effluents to enter the substrate processing chamber.
Regarding claims 13 and 14, Chen in view of Jiang suggest the limitations of instant claim 1, where, as discussed above for claim 1, the first plasma is a plasma-based etching process that occurs in the chamber (abstract). The second plasma process is 3 bonds and further since it will be expected to inherently reduce oxide formation on the TiN layer as discussed above for claim 1. Further, as discussed above for claim 1, Jiang suggests performing the etching and the repair plasma processes in the same chamber (0029) such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the second plasma, i.e. the plasma-based surface treatment process, in the chamber without removing the workpiece since it is done in the same chamber in situ and there is no indication that it would need to be removed such that it will prevent interaction between the workpiece and the atmosphere. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang as applied to claim 1 above, and further in view of Ingle, US 2014/0099794 A1.
Regarding claim 7, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the flow rate of nitrogen trifluoride, or another fluorine-containing precursor ranges from between about 25 sccm and about 200 sccm and the flow rate of the amine-containing precursor ranges between about 25 sccm and about 200 sccm (0048). They further teach that the fluorine-containing precursor can be CF4 or NF3, where the fluorine-containing gas is excited to plasma (0017). They teach that hydrogen-containing precursors may be combined with the fluorine-containing precursors in the remote plasma region or prior to entry into the remote plasma region 
They do not teach the flow rate of hydrogen.
Ingle teaches a first and second remote plasma system coupled with a process chamber (abstract). They teach a silicon-selective etch (0052). They teach that a first precursor such as a hydrogen-containing precursor may be flowed into a first plasma region, where the hydrogen-containing precursor may comprise at least one precursor selected from H2, NH3, hydrocarbons and the like (0053). They teach flowing a second precursor such as nitrogen trifluoride into a second remote plasma system where it is excited in a plasma (0053). They teach that the flow rate of the nitrogen trifluoride may be low relative to the flow rate of the hydrogen to effect high atomic flow ratio H:F (0053). They teach that the preponderance of hydrogen may help to hydrogen terminate exposed surface on the patterned substrate (0054). They teach that a gas flow ratio H2:NF3 greater than or about 15:1 was found to achieve etch selectivity silicon:silicon oxide of greater than or about 70:1 or greater than or about 300:1, where regions of titanium nitride had an etch selectivity of silicon:exposed metallic region, i.e. titanium nitride of greater than about 100:1, or greater than about 3000:1 (0055), indicating that in the process, oxide is etched more preferentially than titanium nitride because it has a higher selectivity compared to the silicon oxide. They teach that the fluorine-containing precursor and/or the hydrogen-containing precursor may further include one or more 2, Ar, or the like (0056). They teach that flow rates and ratios of the different gases may be used to control etch rates and etch selectivity (0056). They teach in an embodiment, the fluorine-containing gas includes NF3, at a flow rate between about 1 sccm and 30 sccm, H2 at a rate of about 500 sccm and 5,000 sccm, He at a flow rate of between about 0 sccm and 3000 sccm, and Ar at a flow rate of between about 0 sccm and 3000 sccm (0056). Therefore, they teach flowing nitrogen trifluoride in a range overlapping the range of Chen, where a suitable carrier gas flow rate ranges from 0-6000 sccm, a desirable H2:NF3 ratio is greater than or about 15:1, where a suitable hydrogen flow ranges from about 500 sccm and 5,000 sccm, where the process etches an oxide greater than titanium nitride and where they indicate optimizing the flow rates and ratios to control etch rate and etch selectivity.
From the teachings of Ingle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chen in view of Jiang to have flowed hydrogen at a rate of 500-5000 sccm and nitrogen, i.e. carrier gas, at a range of 0-6000 sccm for the first plasma and to have further optimized the flow rates within these ranges when etching oxide on titanium nitride because Ingle provides an etching process where an oxide is preferentially etched compared to titanium nitride using the same gas mixture as Chen, i.e. hydrogen, nitrogen, and fluoride, where the flow rates and ratios can be optimized for the desired selectivity and etch rates. Therefore, in the process of Chen in view of Jiang and Ingle, for the first process gas, the flow rate of CF3 ranges between about 25 sccm and about 200 sccm, the flow rate of hydrogen ranges between about 500-5000 sccm, and the flow rate of nitrogen ranges between about 0-6000 sccm, such that the ranges overlap the claimed rages with the suggestion to optimize within the ranges. prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 8, Chen in view of Jiang and Ingle suggest the limitations of instant claim 7. As discussed above, in the process of Chen in view of Jiang and Ingle, for the first process gas, the flow rate of CF3 ranges between about 25 sccm and about 200 sccm, the flow rate of hydrogen ranges between about 500-5000 sccm, and the flow rate of nitrogen ranges between about 0-6000 sccm, where the flow rate of the amine-containing precursor, i.e. NH3 ranges between about 25 sccm and about 200 sccm (0048). Therefore, when flowing hydrogen, nitrogen as carrier gas, ammonia, and CF4, the total flow rate of the gases will range from 550-11400 sccm, such that it overlaps the range of instant claim 8. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered.


    PNG
    media_image1.png
    187
    719
    media_image1.png
    Greyscale

	Regarding Applicant’s arguments over the amendment to claim 1, it is noted that Chen in view of Jiang is cited for suggesting the claimed limitation. Chen provides a workpiece having a TiN layer and an exposed Si, O, C, H containing layer, i.e. a low-k layer. While Jiang provides the suggestion to plasma treat a low-k layer so as to repair plasma damage, since the workpiece of Chen contains both a TiN layer and a low-k layer, the suggestion of treating the low-k layer with the plasma containing the methyl radicals will be expected to inherently result in reducing the formation of oxide on the TiN layer as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718